DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12, in the reply filed on 29 September 2020 is acknowledged.  Claims 13-15 are withdrawn as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) or alternatively 102(a)(2) as being anticipated by Lee et al. (US 2018/0217164) .
The applied reference has a common assignee and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be 
	Lee et al. teach a system for monitoring post-translational modification of protein comprising:
a sensor comprising a measuring unit including a first electrode, a second electrode spaced apart from the first electrode by a predetermined distance to form a gap therebetween, and an organic insulating layer covering a portion of each of the first and second electrodes to form an opening communicating with the gap (par. 69-81); and
a controller comprising:
a power supply for applying a predetermined voltage between the first and second electrodes (voltage applied to electrodes indicates a power supply for applying voltage, par. 83),
an impedance measuring unit that individually measures impedance of at least two target measurement samples which are introduced into the sensor 
a calculation unit that calculates a change rate of impedance by a predetermined method based on the impedance measured by the impedance measuring unit (signal analyzer, par. 83; impedance change rate is calculated which indicates that a calculation unit to perform the calculation must be present, par. 99 and 101).
With respect to claim 2, Lee et al. teach the gap between the first and second electrodes is equal to or less than 1µm (par. 84).
With respect to claim 3, Lee et al. teach a target substance placed in the gap comprises: a first conjugate comprising a microbead and a first antibody bound to the microbead, a second conjugate comprising the microbead, the first antibody bound to the microbead and a target protein bound to the first antibody, a third conjugate comprising the microbead, the first antibody bound to the microbead, the target protein bound to the first antibody and a second antibody bound to a first modified part of the target protein and a fourth conjugate comprising the microbead, the first antibody and a third antibody bound to a second modified part of the target protein (par. 88-103), wherein an amount of the first modified part of the target protein and an amount of the second modified part of the target protein are inversely proportional to each other (par. 19).
With respect to claim 5, Lee et al. teach the impedance of the sample placed in the gap decreases as an amount and type of sample bound to the microbead increases (see Fig. 2).

With respect to claim 9, Lee et al. teach the microbead is a magnetic bead (par. 14 and 35) and the system further comprises a magnetic body for guiding the magnetic bead through the opening such that the magnetic bead is placed in the gap (magnetic substance disposed under the biosensor, par. 82).
With respect to claim 10, Lee et al. teach the target protein is a tau protein (par. 12).
With respect to claims 11 and 12, Lee et al. teach the first modified part of the target protein including a phosphorylation site and the second modified part of the target protein including an O-glycosylation site and the second antibody is an antibody binding the phosphorylation site and the third antibody binds to the O-glycosylation site of the target protein (par. 13 and 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2012/0326732) in view of Olofsson et al. (US 2008/0149479).
Cho et al. teach a system for detecting a target molecule comprising:
a sensor comprising a measuring unit comprising a first electrode (30, Fig. 1B), a second electrode spaced apart from the first electrode by a predetermined distance to form a gap therebetween (35, Fig. 1B, par. 47) and an insulating layer covering a portion of the first electrode and a portion of the second electrode to form an opening communicating with the gap (second insulating layer disposed on the top portion of the 
a controller comprising:
a power supply for applying a predetermined voltage between the first electrode and the second electrode (modulation unit, par. 16),
an impedance measuring unit that individually measures impedance of a target measurement sample which is introduced into the sensor (measurement unit measures tunneling current and determines impedance, par. 25), and
a calculation unit that calculates a change rate of impedance by a predetermined method based on the impedance measured by the impedance measuring unit (par. 26 and 102).
	Cho et al. teach the insulating layer being inorganic including the materials of silicon dioxide, titanium oxide and aluminum oxide (par. 50), but fail to teach the insulating layer being organic.
 	Olofsson et al. teach a system for monitoring a target analyte comprising a first electrode, a second electrode spaced apart from the first electrode by a predetermined distance to form a gap therebetween (Fig. 1B, par. 88), and an inorganic (silicon dioxide, titanium oxide, aluminum oxide, par. 17) or organic (polystyrene, par. 17), in order to provide an insulating layer for the electrodes.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the inorganic insulating layer taught by Cho et al., with an organic insulating layer as taught by Olofsson et al.  One having ordinary skill in the art would have been motivated to make such a change 
	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Cho and Olofsson are similarly drawn to detecting a target analyte by measuring current tunneling and obtaining impedance.
	Although Cho et al. do not specifically teach monitoring post-translational modification of a protein or introducing two target measurement samples to the sensor, these limitations are drawn to functional limitations of the device and do not impart any structural limitations onto the claimed sensor.  When a product, such as the system of the instant claims, is claimed, the prior art need only be capable of performing any recited functional limitations.  Cho teaches the required structural limitations of the claims and therefore is considered capable of also performing the recited functional limitations.
With respect to claim 2, Cho et al. teach the gap between the first electrode and second electrode being less than 100 nm, which is encompassed by the recited range of equal to or less than 1 µm (nanogap diameter is the size of the nanopore which defines the spacing between electrodes as illustrated by GN- in Fig. 1B, par. 52).
Claims 3-7 and 10-12 are drawn to functional limitations of the system including the type of target substance that is placed in contact with the sensor (claims 3 and 4), properties of the measured impedance in response to a target (claim 5), the 
With respect to claim 8, Cho et al. teach the controller comprising a database for storing the change rate of impedance calculated by the calculation unit (memory device stores signals and electrical signals and therefore would form a database, par. 72), and the calculation unit further calculating comparison result data by comparing a change rate of impedance calculated at a first time point and a change rate of impedance calculated at a second time point after the first time point (par. 97-99 and 107).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2012/0326732) in view of Olofsson et al. (US 2008/0149479), as applied to claim 7, further in view of Turner et al. (US 2010/0331194) and Lei et al. (US 2018/0298436).
Cho et al. in view of Olofsson et al. translocation of a target molecule through a nanogap between the electrodes (par. 87), but fail to teach the system further comprising a magnetic bod for guiding a magnetic bead through the opening so that the magnetic bead is placed in the gap.

Lei et al. teach a system comprising a magnetic body (electromagnetic or adjustable permanent magnet) applying a magnetic field to a nanopore (par. 19), in order to provide controlled movement of a molecule through a nanopore (par. 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Cho et al. in view of Olofsson et al., a magnetic label attached to the target molecule and a magnetic body for guiding the magnetic bead through the opening so that the magnetic bead is placed in the gap as taught by Turner et al., in order to control translocation rates and detection times (Turner, par. 252).
It would have further been obvious to include as the magnetic field generator in the system of Cho et al. in view of Olofsson et al. further in view of Turner et al., an electromagnet as taught by Lei et al. because Cho et al. in view of Olofsson et al. further in view of Turner et al. is generic with respect to the type of magnetic field generator that can be incorporated into the system and one would be motivated to use the appropriate magnetic body for application of a magnetic field to a nanopore. 


It is noted that Turner does not specifically teach a microbead attached to an antibody as required by the claims.  However, this limitation is drawn to a functional limitation and does not impart any structural elements to the system itself since the microbeads are applied to the system and are not part of the system itself.  The prior art must only be capable of performing any recited functional limitations.  The combination of Cho, Olofsson and Turner teach a magnetic label that is positioned in an opening via a magnetic field generated by a magnetic body and is therefore considered capable of having a magnetic microbead attached to an antibody applied to the sensor.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0217164), as applied to claim 7, further in view of Li et al. (US 2006/0073489).
Lee et al. teach the calculation unit further calculates comparison result data by comparing a change rate of impedance calculated at a first time point and a change rate of impedance calculated at a second time point after the first time point (par. 58-60) and the calculation unit storing the change rate of impedance calculated by the calculation unit (par. 99 and 101), but fail teach the controller further comprising a database for storing the calculated data.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the controller of Lee et al., a database for storing impedance and impedance calculated data as taught by Li et al., in order to provide user access (par. 80).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Lee and Li are similarly drawn to detection of impedance from a molecule in a nanopore.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELANIE BROWN/Primary Examiner, Art Unit 1641